


Exhibit 10.1




SAEXPLORATION HOLDINGS, INC. 2013 LONG-TERM INCENTIVE PLAN
NOTICE OF STOCK UNITS AWARD (EXECUTIVE)
You have been granted an award of stock units (“Stock Units”) of SAExploration
Holdings, Inc. (the “Company”) pursuant to the SAExploration Holdings, Inc. 2013
Long-Term Incentive Plan (the “Plan”), on the following terms:
Name of Award Recipient:
[_____________]
Total Number of Stock Units Included In Award:
[_____________]
Grant Date:
[_____________]
Fair Market Value per Stock Unit at Grant Date:
$[____________]
Total Fair Market Value of Award at Grant Date:
$[____________]
Vesting Schedule:
[_____________]



You and the Company agree that this award of Stock Units (the “Award”) is
granted under and governed by the terms and conditions of the Plan and the Stock
Unit Award Agreement attached hereto and made a part of this document
(collectively with this Notice of Stock Units Award, the “Agreement”).


You further agree that the Company may deliver by email all documents relating
to the Plan or this Award (including prospectuses required by the Securities and
Exchange Commission) and all other documents that the Company is required to
deliver to the holders of its securities (including annual reports and proxy
statements). You also agree that the Company may deliver these documents by
posting them on a website maintained by or on behalf of the Company. If the
Company posts these documents on a website, it will notify you by email.


AWARD RECIPIENT'S SIGNATURE:




_________________________________________


CONSENT OF RECIPIENT'S SPOUSE (IF REQUIRED):


_________________________________________
SAEXPLORATION HOLDINGS, INC.




By:____________________________________
Name:__________________________________
Title:___________________________________







--------------------------------------------------------------------------------




SAEXPLORATION HOLDINGS, INC. 2013 LONG-TERM INCENTIVE PLAN
STOCK UNITS AWARD AGREEMENT
Payment for Stock Units:
No payment is required for the Stock Units subject to this Award.
 
 
Nature of Stock Units; Not Transferable:
Each Stock Unit under the Plan is an unfunded, unsecured contractual obligation
on the part of the Company to transfer to you, if the Stock Unit vests, either
(i) a share of Common Stock of the Company or (ii) an amount of cash equal in
value to the value of a share of the Company’s Common Stock on the date of
transfer. Whether your vested Stock Units are paid in shares of Common Stock of
the Company, cash, or a combination of Common Stock and cash, shall be
determined by the Company in its complete discretion. Since in practice multiple
Stock Units included in the Award will likely vest and be paid to you at the
same time, the Company may decide to pay your Award partly in shares of its
Common Stock and partly in cash.


You may not transfer or assign your Stock Units, and any attempted transfer by
you, including any contract that you might enter into with another person to
transfer the shares of the Company’s Common Stock and/or cash that you may
become entitled to receive from the Company when your Stock Units become vested,
would not be binding on, or enforceable against, the Company. If you attempt to
transfer, assign, or pledge your Stock Units, they will immediately become void.
You may, however, in your will or in any beneficiary designation, provide for
who will receive Stock Units in the case of your death.
 
 
Vesting:
The Stock Units that are the subject of this Award will vest (i.e., become
non-forfeitable) in installments, as set forth in the Notice of Stock Units
Award. In addition, the Stock Units that are the subject of the Award will vest
and become non-forfeitable in full if (i) your “Service” (as defined in the
Plan) to the Company (or to the affiliate of the Company for which you work)
terminates because of your total and permanent disability or death, (ii) you are
subject to an “Involuntary Termination,” including any one that occurs within 12
months after a Change in Control, or (iii) you terminate your employment because
it meets the definition of a “Termination for Good Reason.”
 
 
 
“Total and permanent disability” means that you are either (a) unable, due to
illness, disease, mental or physical disability, or similar cause, to fulfill
your obligations as an employee of the Company (or of the affiliate of the
Company for which you work) either for three consecutive calendar months or for
a cumulative period of six months out of 12 consecutive calendar months, or (b)
declared by a court of competent jurisdiction to be mentally incompetent or
incapable of managing your affairs.
 
 





--------------------------------------------------------------------------------




 
“Involuntary Termination” means your involuntary discharge by the Company (or by
the affiliate of the Company for which you work) for reasons other than Cause.
For purposes of this Agreement, “Cause” means you do any of the following: (a)
breach any material provision of any agreement between you and the Company (or
between you and the affiliate of the Company for which you work) and the Company
(or the affiliate of the Company for which you work) has given you written
notice of the breach and you have not corrected the breach within 30 days from
the date of such notice; (b) knowingly and intentionally misappropriate funds or
property of the Company or its affiliates; (c) engage in conduct, such as fraud,
dishonesty, or conviction (or a judicial finding of evidence sufficient to
convict) of any felony, even if not in connection with your performance of
duties for the Company (or its affiliate), that might reasonably be expected to
result in any effect materially adverse to the interests of the Company or any
of its affiliates; (d) fail to fulfill and perform the duties assigned to you in
accordance with the terms of your Service after the Company (or its affiliate)
has given you notice of the failure and you have not corrected the failure
within 15 days of the date of such notice; or (e) fail to comply with corporate
policies of the Company or any of its affiliates that are promulgated from time
to time by the Company, provided that the Company is not being unreasonably
arbitrary in its enforcement of corporate policies.


“Termination for Good Reason” means you have provided written notice to the
Company of Company (or the affiliate of the Company for which you work) conduct
warranting termination of your employment under your employment agreement for
“Good Reason” and you provided the Company a period of not less than thirty (30)
days to cure the following conduct: (i) a material diminution in the nature and
scope of your authorities or duties, including but not limited to a change in
your reporting relationship, a required move of more than 50 miles, a reduction
in pay or removal from the Company’s Board of Directors; or (ii) a material
breach by the Company (or the affiliate of the Company for which you work) of
any written employment agreement between you and the Company (or between you and
the affiliate of the Company for which you work).


No Stock Units will vest after your Service terminates for any other reason,
except as expressly provided in the Plan or in this Agreement.
 
 
Risk of Forfeiture:
If your Service terminates for any reason, then your unvested Stock Units will
be forfeited to the extent that they have not vested before the termination date
and do not vest as a result of the termination. This means that unvested Stock
Units will immediately become void and of no effect. You will not receive any
payment for unvested Stock Units that are forfeited.
 
 
Risk of Clawback:
If your Award is subject to recovery under any law, government regulation, or
stock exchange listing requirement, your Stock Units will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation, or stock exchange listing requirement (or pursuant to any
policy adopted by the Company pursuant to any such law, government regulation,
or stock exchange listing requirement).
 
 





--------------------------------------------------------------------------------




Leaves of Absence and Part-Time Work:
For purposes of the Award, your Service does not terminate when you go on a
military leave, sick leave, or any other bona fide leave of absence, if the
leave was approved by the Company in writing or required by law, and if
continued crediting of Service is required by the terms of the approved leave or
by applicable law. However, your Service terminates when the approved leave
ends, unless you immediately return to active Service.
 
 
 
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Units Award may be adjusted in accordance with the Company's
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Units Award may be adjusted in accordance with the Company's part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.
 
 
Stock Certificates:
You will not receive any certificates for your Stock Units, but if you become
vested in all or a portion of your Stock Units and the Company decides to
satisfy all or a portion of such vested Stock Units by transferring shares of
the Company’s Common Stock to you, then you will receive stock certificates for
the transferred shares, unless the Company chooses only to record the issuance
of shares of Common Stock in the Company’s transfer records.
 
 
Voting Rights:
Since your Stock Units are not shares of the Company’s Common Stock, but only an
unsecured agreement by the Company to transfer, if your Stock Units become
vested, shares of the Company’s Common Stock and/or cash to you in the future,
your Stock Units do not confer any voting rights on you. If a portion of your
Stock Units becomes vested and the Company decides to satisfy all or a portion
of such vested Stock Units by transferring shares of the Company’s Common Stock
to you, then the transferred shares will have the same voting rights as the
Company’s Common Stock generally.
 
 
Dividend Equivalents:
If the Company pays cash dividends with respect to its outstanding Common Stock
while all or a portion of this Award of Stock Units is outstanding, then an
additional number of Stock Units equal to the number of shares of the Company’s
Common Stock whose aggregate value as of the date of the dividend would equal
the amount of the cash dividends that you would have received with respect to
your Stock Units will be added to the Stock Units covered by this Award, and
such additional Stock Units will vest proportionately on each of the Award’s
remaining vesting dates.
 
 
Taxes:
You understand that you (and not the Company) are responsible for your federal,
state, local, or foreign tax liability with respect to your Stock Units, as well
as for any other tax consequences that you may have as a result of the
transactions contemplated by this Agreement. You must rely solely on the
determinations of your own tax advisors, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters.


Because your Stock Units are an unfunded unsecured contractual obligation to
transfer shares of fully vested Common Stock of the Company and/or cash to you
after your Stock Units have vested, you may not make an election under





--------------------------------------------------------------------------------




 
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”) with
respect to your Stock Units.


No Shares of Company Stock will be transferred to you unless you have made an
acceptable arrangement to pay any withholding taxes that may be due as a result
of such transfer. Subject to the Company’s consent, such an arrangement may
include (i) you making a cash payment to the Company of an amount equal to the
withholding taxes, (ii) the Company withholding an amount equal to the
withholding taxes from other cash compensation payable to you by the Company,
(iii) the Company withholding shares of its Common Stock that otherwise would
have been issued to you when your Stock Units vest in an amount having a value
equal to the withholding taxes, or (iv) you surrendering shares of the Company’s
Common Stock that you previously acquired.
 
 
Restrictions on Resale:
You agree not to sell any shares of the Company’s Common Stock that you receive
that are attributable to your Stock Units at a time when applicable laws,
Company policies, or an agreement between the Company and its underwriters
prohibit such sale. This restriction will apply as long as your Service
continues and for such period of time after the termination of your Service as
the Company may specify.
 
 
Effect of Dissolution or Reorganization:
If the Company is dissolved or liquidated, any unvested portion of this Award
will terminate.


If the Company is a party to a merger, consolidation, or sale of fifty percent
(50%) or more of the Company’s stock or assets, each outstanding Award will be
subject to the agreement of merger, sale, or reorganization, which will provide
for treatment of unvested Stock Units in accordance with the Plan.
 
 
No Right to Remain in Service:
Your right, if any, to continue in the Service of the Company or any of its
affiliates is not enlarged or otherwise affected by your designation as a
participant under the Plan or the grant of the Stock Units hereunder.
 
 
Adjustments:
In the event of a stock split, a stock dividend, a combination or consolidation,
a similar change in the Company’s Common Stock (by reclassification or
otherwise), an extraordinary dividend payable in a form other than the Company’s
Common Stock, or a similar occurrence, your outstanding unvested Stock Units
will be adjusted as provided in the Plan.
 
 
The Plan and Other Agreements:
This Award is subject to all applicable provisions of the Plan, and the Plan is
hereby incorporated in this Agreement. In the event of any conflict between the
provisions of the Plan and this Agreement, the provisions of the Plan shall
control.
 
 
 
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the Stock Units covered by this Award. Any prior
agreements, commitments, or negotiations concerning this Award are superseded.
This Agreement may be amended only by another written agreement between you and
the Company.





--------------------------------------------------------------------------------




Spousal Consent:
If you are married, your spouse must also execute the Notice of Stock Units
Award that serves as the cover page of this Agreement. In doing so, your spouse
acknowledges that he or she is fully aware of, understands, and fully consents
and agrees to, the provisions of this Agreement and the Agreement’s binding
effect, and your spouse hereby acknowledges, stipulates, confesses, and agrees
that the Stock Units covered by the Award are either (i) your separate property,
or (ii) community property subject to your sole management and control.



By signing the Notice of Stock Units Award attached as the cover page to this
Agreement, you agree to all of the terms and conditions described above and in
the Plan.




